DETAILED ACTION
1.	This office action is in response to Appeal Brief filed on 06/22/2022. 
	The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action.
	The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
Claims 1 and 3-21 are pending. 

Response to Arguments
2.	Appellant’s arguments on pages 2-32 of Appeal Brief filed on 06/22/2022 regarding rejection of claims 1 and 3-21 under 35 U.S.C. 103 in view of appellant’s arguments are persuasive, therefore, the rejection of claims 1 and 3-21 under 35 U.S.C. 103 is withdrawn by the examiner.  

Examiner’s Statement of Reasons for Allowance
3.	This communication warrants No Examiner's Reason for Allowance, Appellants’ reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, Appeal Brief filed on 06/22/2022 and the substance of appellant’s  arguments pages 2-32 of Appeal Brief filed on 06/22/2022 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
None of the prior art of record (Ankur Tyagi US 2016/0094572 that discloses a device receives data, identifies a context associated with the data, and identifies a script, within the data, associated with the context, Collet et al. US 9,741,065 that discloses a computer displays a first set of components available for selection by the customer for an IT solution. The computer receives, from the customer, selection of a first component included in the first set of components and determines that subsequent use of the first component requires a service that the computer designs the IT solution to (a) include the first component and the second component and (b) share the same service during use of the first component and the second component , taken by itself or in any combination, would have anticipated or made obvious the claimed invention of the present application at or before the time it was filed.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious all the steps disclosed in the independent claims with proper motivation at or before the time it was effectively filed.

4.	Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wahi et al. US 9,529,922 B1- that discloses retrieval of items of particular relevance from a particular domain which receives from a remote computing device a resource-identifying string that has a combination of a predefined notation and a resource-related sub-string.
Nunan et al. 2012 IEEE, discloses automatic classification of XSS attacks on Web pages by extracting and analyzing predictive features of the web document content and URL, using Naïve Bayes and SVM classifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALIL NAGHDALI whose telephone number is (571) 272-9884. The examiner can normally be reached on M-F 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, KRISTINE L KINCAID can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272- 1000.
/KHALIL NAGHDALI/            Primary Examiner, Art Unit 2437